ANDREWS, Judge.
Plaintiff sued the City of Fort Lauder-dale and four of its police officers seeking compensatory damages for intentional torts alleged to have been committed upon him by the policemen in the course of their employment. A summary judgment was entered in favor of the defendant City, and the plaintiff appealed.
The doctrine that a municipality should not be held liable for the intentional torts of its agents, employees or officers has been followed in the decision in the First District Court of Appeal in the case of Middleton v. City of Fort Walton Beach, Fla.App.1959, 113 So.2d 431. The principles stated in this case are followed in Thompson v. City of Jacksonville, Fla. App.1961, 130 So.2d 105, certiorari denied by the Florida Supreme Court, Fla.1962, 147 So.2d 530. This court has followed this doctrine in the cases of Sheneman v. City of Fort Lauderdale, Fla.App.1963,. 156 So.2d 415 and Ross v. Town of Lauderdale-By-The-Sea, Fla.App.1964, 163 So.2d 770, opinion filed April 8, 1964. We, therefore feel that the judgment should be affirmed.
Affirmed.
SMITH, C. J., concurs.
BARNS, PAUL D., Associate Judge,, dissents with opinion.